Order
PER CURIAM.
Jermaine C. Paden appeals the judgment of his conviction, after a bench trial in the Circuit Court of Jackson County, of trafficking in the second degree, in violation of § 195.223. The State charged that “on or about January 3, 2003, in the County of Jackson, State of Missouri, the defendant possessed: 6 grams or more of a mixture of substance containing cocaine base, a controlled substance, knowing of its presence and nature.” As a result of his conviction, he was sentenced, as a prior offender, § 558.016, and as a prior drug offender, § 195.296, to a term of ten years in the Missouri Department of Corrections.
In his sole point on appeal, the appellant claims that the trial court erred in overruling his motion for judgment of acquittal, at the close of the State’s and all the evidence, because the State failed to prove, as *754a matter of due process, the essential element of the offense, as provided in § 195.223, that he was in “possession” of the cocaine that was seized.
We affirm pursuant to Rule 30.25(b).